                                                                                                                                                                                   '2
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                             Pagelofl /       )



                                         UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                      JUDGMENT IN A CRIMINAL CASE
                                v.                                                                 (For Offenses Committed On or After November I, 1987)



                         Rogelio Valente-Duran                                                     Case Number: 3: l 9-mj-21934

                                                                                                  Patrick         . u,ctt---·
                                                                                                  Defendant's Attar ey


REGISTRATION NO. 85166298
                                                                                                                                       MAY l 6 2019
THE DEFENDANT:
 lZl pleaded guilty to count(s) 1 of Complaint                                                                              CLER'«''•.:; ~-,-::·•:c couRT
                                            - - - - - - - - - - - - - - - - T < : ; r t r l ' m 1 ' . c 7 7 ,,-c.,-;-;i,;C:C".,r--."1,,_,-,;.~t-·;·tl::.;--·"''""'"'"'"'"---ir--
 D was found guilty to count( s)                                            BY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                         Nature of Offense                                                                                  Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                        1

 D The defendant has been found not guilty on count(s)
                                                                                        --------------~----
 D Count(s)                                                                                         dismissed on the motion of the United States.
                   -----------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                      :ci', TIME SERVED                                     D                                                  days

 lZl   Assessment: $10 WAIVED IZl Fine: WAIVED
 lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by t:his judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Thursday, May 16, 2019
                                                                                                Date oflmposition of Sentence


                                                                                                 ~~~
                         _..../

                      _,,:~~')
                  .,->' /·~ ,/_.
Received . ·-        1
                                  )
             .~DU-S~M~-7'------
                                                                                                HONORABLE ROBERT A. MCQUAID
                                                                                                UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                    3:19-mj-21934
